Evans, P. J.
1. In an action of complaint for land the defendant pleaded an equitable defense. On a former trial the court adjudged that the plaintiff recover the premises, provided the defendant failed to pay to the plaintiff a stated amount with interest. On review that judgment was reversed, because of error in the allowance of interest. Adams v. Foster, 141 Ga. 438 (81 S. E. 201). By consent, the case was retried, on the same record, by the court without a jury. The judgment is in accord with the ruling formerly made in the case, and is supported by the evidence.
2. An auxiliary petition was filed, for the appointment of a receiver to protect the property and impound the rents, on the ground of the defendant’s insolvency and the insufficiency of the property to discharge the balance due on the purchase-price. There was no abuse of discretion in making such appointment.

Judgment affirmed.


All the Justices concur.

Complaint for land; and receivership. Before Judge Ellis. Fulton superior court. May 25, August 11, 1914.
J. B. Stewart, for plaintiff in error.
Etheridge & Etheridge, contra.